DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it does not relate to the claimed subject matter.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2000-0056333) in view of Young (KR 10-0286310).
With respect to claim 1, Kim et al. teach a compressor comprising a shaft; a flange (Fig.4a, Item 10) to support the shaft; a cylinder including a compression chamber in which the shaft is inserted and rotated to suck and compress the refrigerant (Abstract); and a muffler (Fig.4a, Item 20) to reduce noise generated in the compression chamber and having a contact surface at a circumference thereof so as to be coupled to the flange (Fig.4a), wherein the flange includes a plurality of noise reduction units (Fig.4a, Items H1), and at least a portion of the noise reduction unit is covered by the contact surface (Fig.4a), but fail to disclose wherein the plurality of noise reduction units each of which is formed to have a different volume.
On the other hand, the Examiner considers that it would have been an obvious matter of design choice to provide each of the noise reduction units different volumes because it would broaden the acoustic frequency range and would tune the muffler to provide a predetermined acoustic performance as necessitated by the specific requirements of the particular application.
With respect to claim 2, Kim et al. teach the limitations already discussed in a previous rejection, but fail to disclose wherein the noise reduction unit includes a connecting portion and a volume portion connected to the connecting portion.
Nevertheless, Young teaches a compressor (Figures and Abstract) including a flange (Item 11) comprising noise reduction unit (Item 10) including a connecting portion (Item 10b) and a volume portion (Item 10a) connected to the connecting portion (Abstract).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Young noise reduction unit’s configuration with the Kim et al. design because it would provide for the noise reduction units to behave like Helmholtz resonators in this manner providing another efficient option to reduce noise associated with pulsations.
  
 	With respect to claim 4, the obvious combination of Kim et al. and Young teach wherein the connecting portion is spaced apart from the muffler (Kim et al.: Fig.4a).  
With respect to claim 5, Young teaches wherein the connecting portion (Item 10b) extends radially inward from the volume portion (Item 10a).  
With respect to claims 6 – 10, the Examiner considers that it would have been an obvious matter of design choice to provide the connecting portions of the plurality of noise reduction units with different sizes and shapes it would tune the muffler to provide a predetermined acoustic performance as necessitated by the specific requirements of the particular application. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; furthermore, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  
With respect to claims 11 and 12, Kim et al. teach wherein the plurality of noise reduction units (Fig.4a, Item H1) are formed by recessing at least one surface of the flange, or wherein the plurality of noise reduction units are disposed spaced apart from each other (Fig.4a).




Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 11, 2022